Citation Nr: 1121727	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  07-13 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Teena Petro, Agent


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1968 to May 1970.
This matter is before the Board of Veterans' Appeals (the Board) on appeal of a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the Veteran's claim for TDIU.

Procedural history

The Veteran filed his initial claim for TDIU on December 7, 2005.  The RO denied this claim in the above-referenced June 2006 rating decision.  The Veteran disagreed and perfected an appeal as to that issue.  

In October 2010, the Board denied the Veteran's TDIU claim.  The Veteran subsequently appealed the Board's October 2010 decision to the United States Court of Appeals for Veterans Claims [the Court].  While the case was pending before the Court however, the RO awarded the Veteran TDIU, effective the date of his original claim, December 7, 2005.  See the RO's February 2011 rating decision.

Both the Veteran and his representative were informed of this fully favorable decision in a letter dated February 28, 2011.  Still, on March 9, 2011, a Joint Motion for Remand was filed with the Court, and subsequently granted.  In essence, the Joint Motion indicated that the Board failed to provide an adequate statement of its reasons or bases for its finding that the Veteran was not entitled to TDIU benefits in its October 2010 decision.  The substance of this Joint Motion notwithstanding, the Board is perplexed as to why the parties would agree to file a Joint Motion for Remand when the benefit sought on appeal was already granted in full by the agency of original jurisdiction (AOJ).  In any event, the Veteran's claims folder has been returned to the Board for further appellate review.


FINDING OF FACT

In a February 2011 rating decision, the RO granted the Veteran's TDIU claim, effective December 7, 2005, his original date of claim.

CONCLUSION OF LAW

The appeal on the merits of the Veteran's claim of entitlement to TDIU has become moot by virtue of a February 2011 rating decision granting the benefit in full, and there remains no matter in controversy for which the Board has jurisdiction.          38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, the Board denied the Veteran's claim of entitlement to TDIU in an October 2010 decision.  The Veteran promptly appealed this decision to the Court.  During the pendency of the appeal however, the RO granted the benefit sought in full.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  In essence, a "case or controversy" involving a pending adverse determination to which the Veteran has taken exception no longer exists.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).  Although the Court granted a Joint Motion for Remand as to the Board's October 2010 denial of the Veteran's TDIU claim in March 2011, entitlement to the actual award was granted by the RO in February 2011.  As noted above, the TDIU award is effective December 7, 2005, which is the date of the Veteran's original TDIU claim.  As such, the Veteran's claim has already been granted in full, and there is no longer any pending adverse determination for the Board to adjudicate.  

The appeal on the merits of the Veteran's claim of entitlement to TDIU has become moot by virtue of the February 2011 rating decision grant in full, and must therefore be dismissed for lack of jurisdiction.  See 38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2002); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



	(CONTINUED ON NEXT PAGE)
ORDER

The issue of entitlement to TDIU is dismissed.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


